 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRouth Packing Company, Inc. and Ray L. McGinnis.Case 8-CA- 12409January 15, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn October 18, 1979, Administrative Law JudgeStephen Gross issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedlimited exceptions and a brief in support of his requestthat interest on backpay be computed at 9 percent.Respondent filed no exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order,' as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, RouthPacking Company, Inc., Tiffin, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Add the following as paragraph l(c):"(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I The General Counsel excepted to the Administrative Law Judge's refusalto recommend that interest on backpay be computed at 9 percent. This issue ispresently under consideration by the Board. We find no merit in thiscontention. See Florida Steel Corporation. 231 NLRB 651 (1977).The Administrative Law Judge omitted from his recommended Order andnotice the narrow cease-and-desist language which the Board traditionallyprovides to remedy violations of Sec. 8(a)3) and (I) of the Act. We shallmodify his recommended Order and notice accordingly.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance topresent evidence, the National Labor Relations Boardhas found that, prior to the company halting itsoperations in April 1979, the company violated theNational Labor Relations Act by discriminatingagainst strikers and by failing to reinstate them toexisting vacancies. We accordingly notify our employ-ees that:WE WILL NOT terminate the employee statusof strikers, or fail to reinstate strikers to existingvacancies with full seniority and vacation rights,or discriminate against strikers in any othermanner with respect to their hire, tenure, or anyterm or condition of employment.WE WILL NOT discourage membership in oractivity on behalf of Local 20, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen of America, or any other labor organi-zation.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed by Section7 of the Act.WE WILL make such five persons who went onstrike against the Company in May 1978 wholefor any loss of earnings suffered as a result ofdiscrimination against them as the Board shalldetermine, plus interest.WE WILL grant preferential hiring status to thefollowing men: Dan Cahill, Eugene Duffey, StevePanuto, Steve Reinbolt, Steve Sendelbach, EdStevens, Greg Waire, and John Wheeler.WE WILL accordingly offer employment tothese men prior to hiring anyone else for anyposition substantially equivalent to the positionst. :y previously held, except for those personswho worked continuously for the Company on afull-time basis between June 1978 and April 1979.ROUTH PACKING COMPANY, INC.DECISIONSTEPHEN GROSS, Administrative Law Judge: Routh Pack-ing Company (the Company) is a small beef packing firm inTiffin, Ohio. As of May 1978, the Company employed 22wage earners in nonclerical full-time positions. On May 16,1978, 14 of those 22 employees went out on strike. Allparties agree that the strike was an economic strike, not anunfair labor practice strike. The Company continued to247 NLRB No. 53274 ROUTH PACKING COMPANY, INC.operate during the strike and by May 31 the strikers andtheir union concluded that the strike had failed.None of the men who remained out on strike until thestrike's conclusion ever returned to work at the Company.On November 17, 1978, one of the strikers, Ray McGin-nis, filed a charge in the matter. On December 26, 1978, theActing Director, for Region 8 issued a complaint allegingthat the Company violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, by failing toreinstate the strikers and by, during the course of the strike,discharging four of them.The Company filed a timely answer and the case went tohearing in Tiffin on June 6, 7, and 8, 1979.FINDINGS OF FACTI. SCOPE OF THE COMPANY'S BUSINESS; LOCAL 20'SLABOR ORGANIZATION STATUSThe complaint alleges, the Company admits, and I findand conclude that the Company at all material times was anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that the Companyreceived goods valued in excess of $50,000 directly frompoints located outside Ohio, the State in which the Compa-ny's plant was located.The complaint alleges, the Company admits, and I findand conclude that Local 20 was at all material times a labororganization within the meaning of Section 2(5) of the Act.II. BACKGROUNDUntil approximately 3 years ago the Company was whollyowned and managed by Richard Routh. Routh was easygo-ing towards his employees about production levels and workrules. Then, about the start of 1977, James Robbins becamegeneral manager of the Company. Robbins was a tougherboss than Routh and the pressure Robbins put on theworkers led the hourly, nonclerical employees to seek unionrepresentation notwithstanding the relatively high wages andgood benefits provided by the Company. Local 20 of theTeamsters was certified as the employees' representative inOctober 1977. The workers elected Ray McGinnis to betheir steward. When the Company later fired McGinnis andtwo other employees the Board's General Counsel claimedthat the action was due to discrimination by the Companyagainst the three because of their union activity. After ahearing on the matter the parties settled the case withMcGinnis returning to work.In the meantime the Company and Local 20 had beendiscussing the terms of a written collective-bargainingagreement. No agreement was reached, however, and manyof the workers saw this to be a result of foot-dragging by theCompany. On May 16, 1978, the Union called a strike overthe issue and 14 men walked out: Ray McGinnis (thesteward), Richard Bland, Daniel Cahill, Eugene Duffey,Dennis Newman, Stephen Panuto, Stephen Reinbolt, Ste-phen Sendelbach, Jeff Shellhamer, Edward Stevens, DavidTravis, Mike Travis, Gregory Waire, and John Wheeler.' Panuto and Waire said that they called Routh the day the strike ended.Cahill said that he called "a day or so" after the strike ended. ReinboltThey were joined on the picket line by Michael Tyree, whohad worked for the Company until February 1978 andconsidered himself a part of the Company's work force,albeit temporarily laid off.Eight men remained on the job and the Companycontinued to operate by putting those eight on overtime, byhiring replacement workers and part-time help, and byhaving supervisors (including Robbins) do nonsupervisorywork.Near the end of May one of the strikers crossed the picketline to return to work. Then, on May 30, three other strikerscrossed the picket line. The Union concluded that the strikewas lost and advised the remaining strikers of that on May30 or 31. (Hereafter the term "strikers" will be used to referto the 10 employees of the Company who remained on strikeuntil the strike's end.)Ill. THE ISSUESEconomic strikers have a right to reinstatement upon theirunconditional offer to work unless they have been perma-nently replaced or unless the Company has a substantialbusiness justification for denying reinstatement to thestrikers. N.L.R.B. v. Fleetwood Trailer Co., Inc., 389 U.S. 375(1967).The evidence in this proceeding raises issues about allthese matters-whether the strikers did make offers toreturn to work, the extent to which the strikers werepermanently replaced, and possible business justifications fordenying reinstatement.A. The Strikers' Offers To Return to Work1. McGinnis' alleged offer on behalf of all the strikersThe General Counsel and the discriminatees claim thatMcGinnis, as union steward, told Robbins, on behalf of allthe striking employees, that the employees wanted to returnto work. McGinnis however did not testify. A few monthsprior to the hearing he left Tiffin to take up residence inCalifornia. (McGinnis failed to respond to a subpena for hisappearance.)Over hearsay objections by the Company, several of thestrikers testified that McGinnis told them that shortly afterthe conclusion of the strike he had made an offer to Robbinson behalf of all of the men to return to work. The witnessessaid that McGinnis told them that Robbins said that no jobswere available.Robbins denied having any such conversation withMcGinnis, saying that McGinnis had not even asked for hisown job back, much less asking Robbins to reinstate all thestrikers.2. Cahill, Panuto, Reinbolt, Sendelbach, and WaireAll five said that they called Richard Routh within a fewdays after the end of the strike to ask for their jobs back.'According to the men, Routh responded by saying that nowork was available. Reinbolt added that Routh "told metestified that he called Routh 2 days after the end of the strike. Sendelbachsaid that he called Routh on the weekend of June 3.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat I had picked my side and my services were no longerneeded." Robbins, who was the sole witness for theCompany, at first did not deny that Routh might havereceived such telephone calls, but later testified that hewould have known if Routh had received any offers from themen to return to work; that he heard of no such offers beingmade to Routh; and that in any case since it was he, notRouth, who did the hiring and firing at the Company, themen knew that they should have called Robbins, not Routh,if they wanted to make offers to return to work.3. Duffey, Stevens, and WheelerThese three men testified that they called or met withRobbins and asked for their jobs back. All three said thatRobbins said that the Company was not hiring due to a lackof business. Robbins however denied that any of the threeever made offers to return to work. According to Robbins,Stevens and Duffey never said anything to him aboutwanting to work, and Wheeler said that he wanted to goback to work, but only if he could be paid in a way thatwould enable him to continue receiving unemploymentcompensation.4. Conclusion-offers to return to workMcGinnis: The only evidence of McGinnis' offer on hisown behalf and on behalf of all the men came from hearsayevidence-statements of McGinnis' fellow workers whotestified about what McGinnis told them he had toldRobbins. While hearsay evidence that does not fall withinthe usual exceptions may in some circumstances be used tosupport a factual finding (see Alvin J. Bart, and Co., Inc.,236 NLRB 242 (1978)), my conclusion is that in this case itdoes not amount to the substantial evidence that is needed.For one thing, McGinnis would have had an incentive to lieto his fellow strikers about what he told Robbins (withoutjudging whether or not he did so) since McGinnis might wellhave felt that a failure to have made the offer would havebeen seen by the strikers as his having let them down. Foranother, McGinnis was in Tiffin at the time the complaintwas filed and for a long time after that. The opportunity tohave taken McGinnis's testimony by deposition was thusavailable (see Sec. 102.30 of the Board's Rules and Regula-tions). Since McGinnis' departure from Tiffin was not anunexpected event, the other discriminatees and the GeneralCounsel had a chance to preserve McGinnis's testimony in adeposition. Their failure to do so should not redound to theCompany's detriment.The employees who called Richard Routh: The Companyissued no directive to the strikers about how offers to returnto work should be made. Richard Routh was chairman ofthe Company's board of directors, owned a 50-percentinterest in the Company, had a desk at the plant and workedthere regularly, sometimes gave instructions to the men, andduring the period in question actively disputed Robbins'assertion that Robbins was in sole control of the plant.Under these circumstances the Company's position thatoffers made by the men to Routh to return to work did notconstitute offers made to the Company comes close tofrivolousness.As far as whether the offers were in fact made to RichardRouth, I believe the discriminatees. Thus, I find that Cahill,Panuto, Reinbolt, Sendelbach, and Waire did in fact madeunconditional offers to return to work shortly after theconclusion of the strike.Duffey, Stevens, and Wheeler: I find that these men didask Robbins for work, as they testified. There was nothingabout the demeanor of these three men when they testifiedabout asking for work that made their testimony either moreor less credible than Robbins' when he testified that they didnot do so. But the men knew that they had to ask for work tobe entitled to the Act's protection. More importantly, theevidence in the case, taken as a whole, calls into question theaccuracy of the Company's testimony.For one thing, Reinbolt's testimony that Routh saw thestrike as a matter of picking sides had a ring of truth about itand indicates an antistriker attitude at least on the part ofone of the two owners of the Company. For another, muchof Robbins' testimony simply did not add up. His statementsabout other employment obtained by the strikers seemed tobe foundationless excuses for his refusing to reinstate thestrikers (see infra). And it is nearly inconceivable thatRobbins was accurate in his claim that not I of the 10strikers ever asked for his job back, particularly sinceRobbins was quick to point out that the Company's pay andother compensation were well above average. Finally,Robbins gave the impression that he disliked many of thestrikers, considered them to be poor workers, and was happyto have a chance to get rid of them.Viewing Robbins' testimony in this context, his statementthat neither Duffey, Stevens, nor Wheeler asked Robbins fortheir jobs back is less believable than the strikers' testimonythat they made unconditional offers to return to work.B. The Company's Reference to a "Preferred SeniorityList"On July 23, 1978, about 8 weeks after the strike, theCompany's counsel, Arthur Graham, wrote to Local 20proposing the terms of a collective-bargaining agreement.Graham stated in that letter:As to the strikers who were not hired back but wereinstead replaced while they were on the picket line, it isunderstood that they will be placed on a preferredseniority list and as jobs open that correspond withtheir particular skills, they will be offered new employ-ment.2The record does not show whether Local 20 ever respondedto Graham's letter.The General Counsel and the discriminatees argue that,since the letter admits that the strikers were entitled to beconsidered for employment on a preferred basis, the Compa-ny was under a duty to reinstate the strikers whether or notthe strikers actually made unconditional offers to return towork.'G. C. Exh. 2.276 ROUTH PACKING COMPANY, INC.There is some logic to that contention. Insofar as I amaware, the Board has never specifically discussed thereasoning behind the requirement that economic strikersmust make unconditional offers to return to work before thestruck company comes under a duty to reinstate them. Buttwo appellate courts have opined that the basis for therequirement is that, since a striker is one who has opted tostop working, the employer is entitled to be notified that thework stoppage has ended and that the striker is ready toresume working. Shelly & Anderson Furniture Mfg. Co.. Inc.v. N.L.R.B., 497 F.2d 1200, 1205 (9th Cir. 1974); N.L.R.B.v. Southern Greyhound Lines, Division of Greyhound Lines,Inc., 426 F.2d 1299, 1303 (5th Cir. 1970).The letter here in question suggests that as of July 23, atleast, the Company was aware that the work stoppage hadended and that reinstatement would be attractive,to at leastsome of the strikers.I am nonetheless not convinced that the July 23 lettershould be deemed to obviate the usual requirement that thestrikers must unconditionally offer to return to work.First, neither the General Counsel nor the discriminateeshave cited any precedent for their contention.'Second, the letter in question appears to have been anegotiating document, proposing various terms with a viewto working out an agreement with the Union. The languagein it cited by the General Counsel and the discriminatees atleast arguably was thus only a bargaining proposal, merelyreflecting what the Company thought the Union might findattractive.Third, as already discussed in large part, this Decisionconcludes that each of the strikers who would otherwise beentitled to reinstatement did in fact unconditionally offer toreturn to work. Issues pertaining to the July 23 letteraccordingly are academic. And since those issues need nothere be decided, they should not be. A decision by the Boardto move away from a strict rule requiring economic strikers(or their representatives) to make unconditional offers toreturn to work could easily affect the nature of hearings inreinstatement cases (and by fostering state-of-mind testimo-ny on whether or not a struck company's supervisors knewthat particular strikers wanted to return to work eventhough the strikers had not told the Company that and, ifthe supervisors did know that, the dates on which theyacquired that knowledge); and that in turn could havesignificant effects on the behavior of company managementduring and after strikes. These ramifications have not beenexplored by the parties here and, indeed, the contentions ofthe General Counsel and the discriminatees were made inonly a cursory way at the hearing and not at all on brief.C. Offers of EmploymentThe Company does not claim it offered any of the strikingemployees their old jobs back. Robbins testified that heoffered Panuto night work, but Panuto denied it. Robbins' The Board has concluded that strikers who have been told by theiremployer that they are discharged need not offer to return to work to beentitled to reinstatement. Abilities and Goodwill, Inc.. 241 NLRB 27 (1979).But that case only emphasizes the continued vitality of the requirement thatstrikers offer to return work in circumstances in which they have not beentold that they have been discharged.' In Robbins' affidavit, but not in his testimony, Robbins said that hesaid nothing about such an offer in the affidavit that he gaveto a Board investigator in December 1978. My conclusion isthat Robbins misremembered the matter, mixing up thestrike situation with an earlier problem he had had withPanuto. In any case, offering night work to an employee whohad been working during the day prior to the strike does notamount to an offer of reinstatement absent further explana-tion by the Company. And the Company does not claim thatit offered any of the other strikers any work at all.'D. The Company's Affirmative DefensesThe weight of the evidence shows that the strikingemployees made unconditional offers to return to work, andthat the Company did not accept any of them. Thatconstitutes a prima facie showing of a violation of Section8(a)(l) of the act. But the evidence in the proceeding raisesthe following issues:(1) Was the Company's failure to reinstate the strikerscaused by a business slowdown.(2) To what extent were the strikers' jobs filled byreplacement workers.(3) To what extent should the Board refrain from orderingthe Company to reinstate the striking employees by reasonof acts of violence by the strikers.1. Level of businessA number of the strikers testified that, when they inquiredabout getting their jobs back, Routh or Robbins said that theCompany could not take them on because of a "lack ofwork," because "business was slow," or because the Compa-ny "didn't have any meat orders." But no evidence showedthat the Company's business in fact declined, and Robbinstestified that production remained at about a constant level.In fact, in the affidavit Robbins gave to a Board investigator,he said that by December 1978 work was up compared to itsMay 1978 levels (G. C. Exhs. 6 and 7).2. Replacement workersTen men were out on strike when the strike ended on May30 or 31. With the exception of Reinbolt, who did mainte-nance work, all were butchers or boners. During the courseof the strike, one butcher/boner came to work on a full-timepermanent basis and remained with the Company until itclosed down in April 1979.' During the course of the strikefour other butcher/boners accepted offers to work for theCompany,' but except for a few hours of night work, thosefour actually began work at the Company a few days afterthe strike ended (due to their need to give a weeks' notice totheir then-present employer). All four men remained withthe Company until it shut its doors in April 1979. Since theCompany had made commitments to these men prior to theend of the strike, the four positions they were to fill were notoffered limited part-time work to Wheeler Wheeler denied it. Even if thatoffer was made, it does not amount to a reinstatement offer.' Robert Jordon. He had previously worked for the Company (until January1978).' Jose Martinez, Richard Stevens, Bruce Tober. and William Williams (G.C. Exhs. 3 and 4).277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable to the strikers when the strike ended (see NewberryEnergy Corp.. Industrial Division, 227 NLRB 436, 437(1976)):The Board has uniformly held that where an employermakes a commitment to an applicant for a striker's jobit will normally regard that commitment as a legitimatereplacement even though the striker requests reinstate-ment before the replacement actually begins to work.That adds up to the permanent replacement of 5 of the 10strikers. To put it another way, at the time of the strike therewere 22 permanent full-time nonclerical jobs at the Compa-ny. When the strike ended 17 of those positions were eitherfilled or awaiting the arrival of men who had accepted theCompany's offer of permanent positions. Those 17 menremained with the Company until it shut its doors in April1979.The Company hired several other workers during thestrike as well: John Stevens, Douglas Santz, and JoeSendelbach (G. C. Exh. 3). On the day the strike ended,therefore, only two positions remained open for the strikers.But Stevens and Santz left in mid-June, and Joe Sendelbachleft in October. The Company's obligations to offer rein-statement to exstrikers extended well beyond October 1978:e.g., Brooks Research & Manufacturing, Inc., 202 NLRB 634(1973); The Laidlaw Corp., 171 NLRB 1366 (1968), enfd.,414 F.2d 99 (7th Cir. 1969). (James Yates began work forthe Company in mid-October, shortly after Joe Sendelbachleft. And Robbins contends that, although Yates did notbegin work until October, he was "hired during the strike."But the 4%-month hiatus between the end of the strike andthe beginning of Yates' work for the Company creates astrong presumption that the Company did not in fact binditself during the strike to hire Yates. The Company did notrebut that presumption--even assuming that Yates would bedeemed a replacement for Laidlaw purposes if the Companyhad proven its case.)In sum, when the strike ended two positions previouslyheld by the strikers had not been filled by replacementworkers. The Company nonetheless failed to reinstate any ofthe strikers. In late June two additional positions previouslyheld by the strikers opened. Again the Company failed toreinstate any of the strikers into those positions. And inOctober another position previously held by a striker openedwhen a replacement worker quit. Once again the Companyfailed to reinstate any striker.3. Other employment obtained by the strikersThe Company was under no obligation to offer work toany striker who had obtained "regular and substantiallyequivalent employment" prior to the time a position in theemployee's job category became available at the Company:e.g., Little Rock Airmotive, Inc., 182 NLRB 666 (1970);Laidlaw Corp., supra. The Company appears to argue that,apart from what it claims was the strikers' failure to makeunconditional offers to return to work, the Company did nothave to reinstate the strikers because they had found newjobs. The claim by the Company is largely a makeweight.' I got the impression that by the time of the hearing Panuto's new job as asalesman was going well enough for Panuto to much prefer it over work at theThe Company did show that practically all of the strikersfound new jobs, sooner or later. But the Company had theburden of proving that the jobs the strikers obtained weresubstantially equivalent to the jobs those strikers held at theCompany. And the record fails to show either that theCompany had any reason to conclude that the strikers' newjobs were substantially equivalent to their jobs with theCompany, or that any of the employees did in fact obtainsuch jobs.7In fact several strikers made it clear that theirnew jobs were inferior to the jobs they had held at theCompany. (The strikers' preference for their jobs at theCompany is not surprising in view of what all parties seem toagree were excellent wages and benefits paid by the Compa-ny.)All in all, Robbins' talk of not offering the strikers workbecause he knew that they had found new jobs only added tothe sense the record gives that the Company was determinednot to reinstate any strikers and looked for reasons by whichit could avoid having to reinstate any of them.4. Acts of violence by the strikersDamage to the Company's trucks and gas pump. Thestrikers' picket station was located directly across a narrowstreet from the Company's gas pump and delivery truckparking area. (That put the gas pump about 30 feet fromwhere the strikers were picketing, with the truck parkingarea immediately beyond the pump.) On the first night afterthe strike began (the night of May 16-17, 1978), theradiators on each of the Company's five trucks werepunctured, the brake lines on several of the trucks were cut,and the hose on the Company's gasoline pump was slashed.All the discriminatees denied having any connection withthe damage. In fact all but two of the discriminatees saidthat they would not have even been aware of the damage tothe trucks and gas pump if they had not been told about it.But that claim of a lack of firsthand awareness of thedamage was almost certainly disingenuous in view of theproximity of the picket station (which was manned aroundthe clock) to the damage.David Travis was one of the men who went out on thestrike, but later opted to cross the picket line. About a weekafter he resumed work at the Company he sought outRobbins to say that he (Travis) had been the one whopunctured the trucks' radiators. According to Travis that isall he said to Robbins about the incident.At the hearing Travis again said that he had been the onewho punctured the trucks' radiators. As Travis described theincident, on the night of May 16 practically all the strikerswere at the picket station. (Travis said that only Wheelerwas absent.) An official of Local 20, Lichtenwald, was at thepicket station as well, and Lichtenwald, along with McGin-nis (the steward), voiced the view that the strikers "shoulddo something that night to stop meat from going out ondeliveries the next day." That led to Travis' damage to thetruck radiators. Stephen Sendelbach cut the brake lines,Travis said, and Dennis Newman and Edward Stevensserved as lookouts. Finally, McGinnis turned over a largerefuse bin at the other end of the packing house.Company. But that need not have been true in the months immediately afterthe strike.278 ROUTH PACKING COMPANY, INC.While a number of the discriminatees took the witnessstand on rebuttal to deny their participation in the vandal-ism, I believe that Travis accurately described what actuallyoccurred.The Company admits that it was not aware of how thevandalism occurred until Travis' account of it at the hearing.Thus the Company does not claim that its refusal toreinstate any of the strikers stems from damage by strikers tothe Company's property. But the Company argues that thewilling participation of some of the strikers and their unionin the destruction of company property, and the failure ofthe remaining strikers to disassociate themselves from thatvandalism, means that the Board should not take any actionthat would have the effect of benefiting the strikers. TheCompany's position is that, even assuming that the Compa-ny had violated the Act by discriminating against thestrikers, a Board order that had the effect of granting abenefit to persons involved in the willful destruction ofproperty would be contrary to the purposes of the Act. TheCompany cites, to that effect, Stein- Way Clothing CompanyInc., 131 NLRB 132(1961).'The General Counsel and the discriminatees, on the otherhand, point out that the Company admittedly did not knowabout the participation of anyone but Travis in the damageto the gas pump and trucks until the time of the hearing. TheGeneral Counsel and the discriminatees go on from there toargue that any participation in the violence by any of thestrikers is irrelevant in a determination of whether theCompany violated the Act and in determining what remedythe Board should impose on the Company.The issue presented by the parties' arguments need not bedecided here. The fact of the matter is that the Companyemployed the person who was most involved in the destruc-tion of the Company's property, David Travis, and did soknowing about his actions. Assuming that the Board shouldnot ordinarily issue an order that benefits someone who hasdeliberately done substantial damage to another's property,here the Company either: (I) did not consider the damageserious enough to fire Travis; or (2) was willing to forgiveTravis for his actions notwithstanding the severity of thedamage because Travis had been willing to cross the picketline. Thus, assuming that the Company otherwise violatedthe Act by refusing to reinstate the strikers, the Board'srefusal, based on the violence described above, to orderreinstatement and backpay would put the Board in aposition of being more concerned about the damage thanwas the owner of the property involved or would amount toa condoning by the Board of a discriminatory attitude on theCompany's part about who should be forgiven and whoshould not.5. Other acts of violenceDuffey: Robbins testified that he would not have reinstat-ed Duffey even if Duffey had asked for his job back becauseof Duffey's behavior on the picket line-"drunk, some of thewords he used around my wife and children and a customerof mine [who] had to back his station wagon up to the backdoor to get meat and had to go through some awful tongue-Compare Big Three Welding Equipmenr Co.. 145 NLRB 1685. 1704, 1707(1964). denied enforcement in part 359 F.2d 77 (5th Cir. 1966).lash abuse." But at another time Robbins testified that hewould have reemployed Duffey had Duffey asked for his jobback and that the Company was not contending thatDuffey's picket line misconduct was a basis for the Companybeing entitled not to reinstate Duffey. Because of theinconsistent testimony, because that reference to Duffey'spicket line misconduct appears to have been an afterthoughton Robbins' part, and because it is not entirely clear thatDuffey's picket line misconduct was serious enough towarrant the Company to refuse to reinstate him, Duffey isentitled to reinstatement unless his position has been filledby a permanent replacement.McGinnis: McGinnis got into a fist fight with one of theCompany's employees who remained on the job, Jack Abel,and challenged Robbins to a fight, a challenge that Robbinsclaimed was tantamount to a threat. But Robbins testifiedthat he did not consider a fight between employees suffi-ciently serious to warrant their discharge even if the fightoccurred at the plant. And McGinnis' fight with Abel tookplace after work and at a considerable distance from theplant. As far as McGinnis' challenge to Robbins is con-cerned, a challenge is different from a threat, especially sinceRobbins did not impress me as the kind of person whowould become unusually upset at that kind of verbalencounter. (Robbins appeared to be tough, aggressive, andmuscular.)A more serious problem involving McGinnis occurredwhen Lichtenwald (the Local 20 official) and McGinnisdrove past Jack Abel's home during the strike. According toAbel, Lichtenwald drove past once shouting obscenities atAbel and then drove past a second time waving a gun atAbel. Abel's wife confirmed his account of the incident, anda police officer testified that a short time after the incidenthe stopped the car in which Lichtenwald and McGinniswere driving and found a handgun and ammunition in thecar. McGinnis did not deny to the officer that he was withLichtenwald when Lichtenwald drove past Abel's house.The officer testified that McGinnis did claim that he had noknowledge that a handgun was in the car.There can be little doubt that McGinnis and Lichtenwalddrove past Abel's house and that Lichtenwald waved a gunin Abel's direction. Testimony by Abel and his wife, coupledwith the police officer's testimony about finding a gun inLichtenwald's car a short time later, makes that clear. WhileMcGinnis is not alleged to have personally threatenedanyone during that incident, he was sitting next to theperson who made an overt threat with a gun against anonstriker. Under the circumstances McGinnis ought to bedeemed to have participated in that threat absent action byMcGinnis to disassociate himself from it. McGinnis took nosuch action.E. Other Matters1. Post-strike increases in the Company's work forceDiscussion earlier in this Decision pointed out that therewas no showing that business matters caused a decline in thenumber of jobs available at the Company after the strike.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe question for consideration here is whether the numberof jobs for which the strikers were suited increased in theperiod after the strike.2. The strikers' eligibility for jobs as cleanersThe Company began shipping meat interstate in October1978, and at that time had to begin meeting Federalstandards. That meant that the Company had to have morecleaning work done at the plant and had to add to its workforce to have that done. Some of the cleaning work hadalways been done by the Company's full-time employees.But some had also often been done by high school andcollege students who worked on a part-time or seasonal basisand were paid about half the hourly rate of the full-timeemployees of the Company. When Federal requirementscaused the Company to need more cleaning work done, theCompany met the problem mostly by adding to its force ofhigh school and college part-time and seasonal employees.'As before, these new employees were paid much less thanthe full-time staff (generally $3.25 per hour compared tobetween $5 and $6.75 an hour for the full-time employees.)The Company never offered any of these part-time orseasonal cleaning jobs to the strikers although all werequalified to do cleaning work. The question is whether suchoffers should have been made.While the issue is a close one, I think that the Companysustained its burden of showing that it acted properly inhiring new part-time and seasonal employees for many of thecleaning jobs rather than offering the work to the strikers.To begin with, the Company's decision to handle itsexpanded cleaning requirements with student help is notitself any indication of a device to avoid employing any ofthe strikers since much of the cleaning work had traditional-ly been done by students. Secondly, Robbins clearly believedthat offering the work to the strikers would be futile due tothe nature of the work and the low pay, on one hand, and,on the other, the income the strikers were receiving fromother jobs or from unemployment compensation. And thelittle testimony by the employees on the subject showed thathe was correct."'3. Other changes in the size of the work forceIn March and April 1979 (the last months of theCompany's operation) the Company's work force included22 full-time positions," plus low-paying cleaning jobs (as justdiscussed) one part-time job, held by Emogene Betts,involving the use of a boning machine. Because it was parttime, Betts' job was relatively low-paying (a maximum of' This group of employees included: Anderson, Bensonhaver, Bulgar, KirkCahill, Haman, Heinston, Hufford, Mitchell, Mullins, Jeff Robbins, RichardRouth, Jr., and George Sendelbach. Richard Robbins belongs in this categorytoo in respect to his work in February and March 1979. Prior to then (mainlyJune- September 1978) he held down a job substantially equivalent to astriker's, since he worked full-time, as a beef carrier, at $5 per hour."' Where cleaning work was done on a full-time basis at relatively high ratesof pay, I assumed that such jobs were substantially equivalent to those held bythe strikers. Examples are the positions held by Jeff Klopp, who averagedclose to 200 per week for the weeks he worked, and Richard Fisher, whogenerally earned $240 per week (6 per hour)." The 22 full-time positions were held by Joe Sendelbach, Mike and DaveTravis, Tober, Tiell, Richard Stevens, Gilbert Smith, Abel, Shellhamer,$144 per week, and an average of less than $130 per week).And because of that and the nature of the work, Robbinsbelieved it would not have been attractive to any of thestrikers. There was no substantial evidence to the contrary,and I cannot conclude that Betts' job amounted to employ-ment that was substantially equivalent to the jobs thestrikers had held with the Company.As far as other changes in the size of the Company's workforce are concerned, the number of persons engaged in full-time work continued at 22 in June 1978," dropped to about19 in October," and was back at 22 in April 1979 when theCompany stopped operating.'4(As many as 23 full-timepersons were employed for a day or two in December, butthat apparently was due to an overlap in the employment ofa departing employee, Paul Dominquez, and a newcomer,Mike Florence.)4. Mike TyreeAlthough Tyree was not working for the Companyimmediately prior to the strike, Tyree considered himself tobe an employee of the Company on furlough due to aslowdown in the Company's business. Tyree had worked forthe Company for several years. But in February 1978,according to Tyree, he was told that he would be laid off"for a couple of weeks." Tyree testified that, because he wastold in February that he would be able to return relativelysoon and because as the weeks went by he was continuallyreassured that he would be put back on the job when workpicked up, he kept his gear in his locker at the Company andparticipated in the picketing during the course of the strike.Robbins' testimony painted a different picture. Robbinstestified that Tyree was discharged, not furloughed, and thatthe discharge was for cause. The problem, said Robbins, wasthat Tyree kept coming in late.The truth seems to lie somewhere between Robbins' andTyree's accounts. No one replaced Tyree when he stoppedworking in February, and the jobs of several other personsworking at the Company ended just about the same timeTyree's did." But while Tyree thus appears to have lost hisjob due to a slowdown in the Company's business, the reasonRobbins picked Tyree rather than some other employee was,clearly, Tyree's record of tardiness.As to Tyree's status with the Company subsequent toFebruary 1978, the fact of the matter was that the Companydid not have any seniority system, so that from theCompany's viewpoint there was no meaningful differencebetween discharge and furlough. The Company did not needTyree around after February and thus let him go. Tyree wasundoubtedly told that he ought to check back from time toNewman, Martinez, Kerchner, Jordon, Hoepf, Mike Florence. John Florence,Fisher, Fate, Cook, Yates, William Cline, Sr., and William Cline, Jr" John Stephens, Santz, Joe Sendelbach, Williams, Mike and Dave Travis,Tober, Tiell, Richard Stevens, Gilbert Smith, Abel, Shellhamer, RichardRobbins (see fn. 9, above), Newman, Martinez, Klopp, Kerchner, Jordon,Hoepf, Fate, Cook, and Cline, Sr." Klopp, Richard Robbins, Joe Sendelbach, Stephens, and Santz left. Yatesand Dominquez began.' See fn. I I, above.' Robert Jordon and Mike Florence stopped working for the Company inJanuary 1978 and were not replaced. (Both men subsequently came back towork for the Company, Jordon in May, and Florence in December).280 ROUTH PACKING COMPANY, INC.time to see if business had picked up, and he might havebeen told that a job would be available to him if business didpick up. But my sense of the situation between February andMay is that the Company had not committed itself to hireTyree even if business did pick up and would not have putTyree back to work if someone Robbins considered to bemore reliable was available when a job came open. And that,it seems to me, means that Tyree was not an employee of theCompany, for Laidlaw purposes, at the time the strike beganand accordingly was not entitled to the protection of the Actregarding reinstatement.Two further matters would preclude an order requiringthe Company to reinstate Tyree in any case. The firstinvolves a threat Tyree made to the wife of Jack Abel (one ofthe Company's employees who did not go out on strike).Abel's wife testified that, on the same day the incidentinvolving Lichtenwald occurred, Tyree threatened her life.According to Mrs. Abel, Tyree used his car to block a roadnear her house. As Mrs. Abel sought to go around Tyree'scar, Tyree said that "he hoped I like dying because I wasgoing to." Tyree denied ever having been involved in such anincident. But as between the two, I believe Mrs. Abel. AndTyree's threat of bodily harm to the wife of one of theemployees who stayed on the job is a serious matter.Accordingly, it would not further the purposes of the Act torequire the Company to reinstate Tyree even assuming thatTyree would have otherwise been entitled to reinstatement.As a last matter, some of the strikers were replaced by theCompany during the course of the strike. Accordingly, evensome of the men who were on the job until the strike beganwere not entitled to reinstatement. Since Tyree's right toreinstatement was in any case less than that of the menworking for the Company until the strike began, Tyree'searlier release by the Company (even if it in fact had been afurlough) would prevent him from having reinstatementrights.F. Conclusioni. Failure to reinstateThe Company violated Section 8(a)(l) and 8(a)(3) of theAct by failing to reinstate strikers who had not beenreplaced. It is clear that the two principals of the Company,Richard Routh and James Robbins, felt that the men whoremained on strike until the end of the strike had therebywronged the Company and determined not to put thestrikers back to work as long as other qualified workers wereavailable to the Company.That does not mean, however, that all the allegeddiscriminatees are entitled to a Board order according themrelief. As just discussed, Tyree was not an employee of theCompany for Laidlaw purposes at the time the strike endedand had threatened the wife of one of the Company'semployees. In any case there was no position at theCompany for him to return to. McGinnis did not appear atthe hearing to testify notwithstanding the issuance of asubpena for his appearance, there is no substantial evidenceto support the claim that McGinnis made an unconditionaloffer to return to work, and McGinnis also participated inthreats of violence.Finally, the Company did properly replace several strikersduring the course of the strike with permanent replacementemployees.2. Alleged dischargesThe complaint alleges that sometime during the course ofthe strike the Company discharged McGinnis, Tyree, EdStevens, and Steven Sendelbach. But the record shows thatto be incorrect.Tyree was discharged prior to the strike for reasonshaving nothing to do with activity protected by the Act. Andduring the course of the strike the Company was eager toreinstate both Stevens and Sendelbach. As to McGinnis,while the record suggests that during the strike the Compa-ny may have concluded not to reinstate him, it appears thatthat conclusion was not communicated to McGinnis, direct-ly or otherwise. In any case, McGinnis' participation in anarmed threat against a nonstriker precludes the issuance ofan order benefiting him.IV. THE REMEDYDetermining a remedy in this proceeding is complicatedby two factors: (I) the Company has ceased operating andhas filed for bankruptcy, may never operate again, and maybe operated in a wholly new manner by new owners andmanagers even if the Company's doors do open again; and(2) some but not all the positions held by the strikingworkers prior to the strike were filled by replacementworkers, and the record does not show which strikers' jobswere replaced and in what order the Company would havereinstated the strikers had the Company not be guilty ofdiscrimination.Under the circumstances the recommended order will: (1)require the Company to cease and desist from discouragingits employees' exercise of their Section 7 rights by terminat-ing the the employee status of strikers or by failing toreinstate strikers to existing vacancies; (2) require theCompany to cease and desist from discouraging membershipin or activity on behalf of any labor organization by means ofsuch antistriker action; (3) require the Company to hire thestrikers on a preferential basis if the Company (or asuccessor) resumes operations; (4) require the Company tomake whole all the strikers who were not permanentlyreplaced for any loss of earnings they may have suffered as aresult of the discrimination against them; and (5) require theCompany, at such time as the Company resumes operations,to post a notice advising of these requirements.In respect to selecting the employees to be entitled to theaward of backpay, as discussed earlier 8 of the 10 strikers'jobs were initially filled by replacement workers, with 3 ofthose replacements subsequently leaving within a fewmonths after the strike. Thus, two of the strikers are entitledto backpay between the time they offered to return to workand the date the Company closed its doors in April 1979.281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThree other strikers are entitled to backpay for lesserperiods."As also discussed earlier, 10 of the Company's employeesremained out on strike until the strike's conclusion: RichardBland, Daniel Cahill, Eugene Duffey, Ray McGinnis,Stephen Panuto, Stephen Reinbolt, Stephen Sendelbach,Edward Stevens, Gregory Waire, and John Wheeler. But oneof the strikers, Richard Bland, was not named in thecomplaint, did not testify in this proceeding, and, for all therecord shows, was not interested in returning to work withthe Company. Similarly, the record contains no substantialevidence of McGinnis offering to return to work and doesshow that McGinnis participated in an armed threat againsta nonstriker. Accordingly the five strikers entitled tobackpay should be selected from among Cahill, Duffey,Panuto, Reinbolt, Sendelbach, Stevens, Waire, and Wheeler.Selection among these eight of two to be entitled to backpayfrom the dates of their offers to return to work, and three tobe entitled to backpay from the dates three replacementworkers left the Company, depends on a variety of factors,including the specific jobs available at the Company duringthe periods in question and the specific skills of theindividual strikers. Since the sequence in which the Compa-ny would have reinstated the strikers had the Company notbeen guilty of discrimination was not fully litigated, theselection of the individuals to be awarded backpay rights willbe left for resolution in the compliance stage.As far as reinstatement is concerned, the Company'soperations have shut down and its work force has left.Nonetheless, if operations do resume the eight strikersnamed above should be entitled to preferential considerationfor employment with the Company over all persons exceptthose employees who meet both criteria () and (2), asfollows: (I) were with the Company when the Company shutdown in April 1979; and (2) either (a) were employed by theCompany at the time the strike began and remained atwork;" or (b) ended their work stoppage before the strikeended;'" or (c) were hired during the course of the strike aspermanent replacements for the strikers.'9As a last matter the General Counsel urges, in asupplemental brief, that I depart from Florida Steel Corpora-tion, 231 NLRB 651 (1977), and impose a remedial interestrate of 9 percent. The Board has the interest rate issue underconsideration. But for now, at least, Florida Steel remainslaw: Hansen Cakes, Inc., 242 NLRB 472 (1979); SouthernCalifornia Edison Co., 243 NLRB 372 (1979). Accordingly,interest on the backpay amounts should be computed asrequired by Florida SteelUpon the foregoing of facts, conclusions of law, and theentire record, and pursuant to Section 10(c) of the Act, Iissue the following recommended:" The decision not to reinstate the strikers was probably made by theCompany about the time the strike ended. Had that decision been communi-cated to the strikers, the backpay period would have begun to run at thatpoint and issues regarding offers by the strikers to return to work would havebeen obviated. Abilities and Goodwill. Inc., 241 NLRB 27 (1979). But sincethat decision was not communicated to the strikers, the backpay periods runfrom the employees' offers to return to work."Tiell. Smith, Abel. Kerchner, Hoepf, Fate, Cook, and Cline, Sr."Dave and Mike Travis, Shellhamer, and Newman."Williams. Tober, Richard Stevens, Jordon, and Martinez.:" In the event no exceptions are filed as provided by Sec. 102.46 of theORDER'0The Respondent, Routh Packing Company, Inc., Tiffin,Ohio, its officers, agents, successors, and assigns (hereaftercollectively the Company), shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing employees inthe exercise of their right to engage in concerted activities forthe purpose of mutual aid or protection by terminating theemployee status of continuing strikers or by failing toreinstate them to existing vacancies, with full seniority andvacation rights.(b) By such acts discouraging membership in or activityon behalf of Local 20, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,or any other labor organization.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) At such time as the Company resumes operations at itsplant in Tiffin, Ohio, the persons listed in Appendix A, partI, of this order shall be hired to fill any positions that aresubstantially equivalent to tne former positions held by suchpersons at the Company, in preference to all persons otherthan the persons listed in Appendix A, part II. [Appendix Aomitted from publication.](b) Make the employees listed in Appendix A, part I,whole for any loss of earnings they may have suffered byreason of the Company's discriminatory failure to reinstatethem, in the manner and to the extent set forth in the sectionof this Decision entitled "The Remedy."(c) At such time as the Company resumes operations, itshall post at its plant in Tiffin, Ohio, copies of the attachednotice marked "Appendix B.""'Copies of said notice, onforms provided by the Regional Director for Region 8, afterbeing signed by the authorized representative of the Compa-ny, shall be posted by the Company at all places wherenotices to employees are customarily posted, and shall bekept posted for 60 consecutive days. The Company shalltake reasonable steps to insure that the notices are notaltered, defaced, or covered by any other material, providedthat if the Company does not resume operations until thepersons who are to receive backpay are selected in accor-dance with paragraph 2(b) of this recommended Order, thefourth sentence of the notice shall be changed to read: "Wewill make the following persons whole for the loss ofearnings they suffered as a result of the discriminationagainst them" and shall be followed by the names of theselected persons.(d) Notify the Regional Director for Region 8, in writing,no later than (i) 20 days from the date of this order, or (ii)the date operations at the plant are resumed by theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."282 ROUTH PACKING COMPANY, INC. 283Company, what steps have been taken to comply with this analyze the amount of backpay due under the terms of thisOrder. Order.(e) Preserve and, upon request, make available to the IT IS FURTHER RECOMMENDED that the complaint beBoard or its agents, for examination and copying, all payroll dismissed insofar as it alleges that Respondent violated therecords, social security payment records, timecards, person- Act in other respects.nel records and reports, and all other records necessary to